DETAILED ACTION
This action is in response to communication filed December 30th, 2020.
Claims 1-21 are currently pending.  
The present application claims priority to provisional application no. 62/956,120, filed on December 31st, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ludin et al (U.S. Patent Application Publication no. 2020/0162432, hereinafter Ludin).

With respect to claims 1, 8, and 15, Ludin discloses a method non-transitory computer readable storage medium, and apparatus, comprising: 
receiving, at a Transmission Control Protocol (TCP) intermediate device (paragraph [0029], lines 1-4, proxy server), a first SYN packet from a TCP client that is a first initial message to establish a first TCP connection between the TCP client and a TCP origin server (paragraph [0040], lines 1-5, establish new TCP connection), wherein the TCP intermediate device splits the first TCP connection between the TCP client and the TCP origin server into a second TCP connection between the TCP client (paragraph [0050]; TCP Connection A) and the TCP intermediate device and a third TCP connection between the TCP intermediate device and the TCP origin server (paragraph [0052] Figure 2, the connection between the proxy server and the origin server, TCP connection B); 
prior to the second TCP connection being fully established, transmitting a second SYN packet to a TCP origin server (paragraph [0043], again sending a TCP SYN), wherein the second SYN packet is a second initial message to establish the third TCP connection between the TCP intermediate device and the TCP origin server (paragraph [0045], proxy server forwards traffic to the origin [server]); 
transmitting a first SYN-ACK packet to the TCP client as part of establishing the second TCP connection (paragraph [0053], Figure 2,proxied back to the client in step 6); 
receiving a first ACK packet from the TCP client as part of establishing the second TCP connection, wherein the second TCP connection is established responsive to processing the first ACK packet (paragraph [0053], Figure 2,result that a TLS session is established); 
receiving, a second SYN-ACK packet from the TCP origin server as part of establishing the third TCP connection (paragraph [0053], Figure 2, TLS handshake message at step 5); and 
transmitting a second ACK packet to the TCP origin server as part of establishing the third TCP connection (paragraph [0053], Figure 2, result that a TLS session is established at step 7). 

With respect to claims 2, 9, and 16, Ludin discloses the method of claims 1, 8, and 15, wherein transmitting the second SYN packet occurs prior to transmitting the first SYN-ACK packet to the TCP client (paragraph [0052]-[0053], step 3 taking place prior to step 6). 

With respect to claims 3, 10, and 17, Ludin discloses the method of claims 1, 8, and 15, wherein transmitting the second SYN packet occurs after transmitting the first SYN-ACK packet to the TCP client before passing the TLS session messages onto the origin). 

With respect to claims 4, 11, and 18, Ludin discloses the method of claims 1, 8, and 15, further comprising: prior to transmitting the second SYN packet to the TCP origin server, determining that the first SYN packet is addressed to the TCP origin server (paragraph [0044], lines 1-9, TCP fast open cookie for its IP address). 

With respect to claims 5, 12, and 19, Ludin discloses the method of claims 1, 8, and 15, further comprising: prior to transmitting the second SYN packet to the TCP origin server, determining that the first SYN packet is received on a trusted interface or authenticated IP tunnel (paragraph [0078]). 

With respect to claims 6, 13, and 20, Ludin discloses the method of claims 1, 8, and 15, further comprising: prior to transmitting the second SYN packet to the TCP origin server, determining that a number of TCP connection initiations received from the TCP client where a TCP connection is not established does not exceed a threshold (paragraph [0028], volumetric attack). 

With respect to claims 7, 14, and 21, Ludin discloses the method of claims 1, 8, and 15, further comprising: prior to transmitting the second SYN packet to the TCP origin server, determining that a number of TCP connection initiations to the TCP origin server where a TCP connection is not established does not exceed a threshold (paragraph [0028], volumetric attack). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fonte			 Pat. Pub.	2003/0135625
Qu			Pat. Pub.	2007/0233877
Sun			Pat. Pub.	2013/0263245
Graham-Cumming	Patent no.	8,806,011
Van Bemmel		Pat. Pub.	2014/0330976
Archer			Pat. Pub.	2015/0171962
Heo			Pat. Pub.	2015/0215277
Agrawal		Patent no.	9,148,383
Sreeramoju		Pat. Pub.	2016/0197823
Jalan			Patent no.	10,038,693
Ma			Pat. Pub.	2018/0302434
Bifulco			Pat. Pub.	2019/0320046
Ludin			Pat. Pub.	2018/0302434
Bifulco			Pat. Pub.	2019/0320046

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7/23/21
/BLAKE J RUBIN/Examiner, Art Unit 2457